Citation Nr: 0708024	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under Chapter 17, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had three periods of active military service.  
He served from January 1974 to December 1975; his character 
of service was rated as "honorable".  He next served from 
June 1977 to August 1978; his character of service for this 
period of time was also rated as "honorable".  His last 
period of service was from August 1978 to September 1980.  
His character of service for this period has been listed as 
"under conditions other than honorable".  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  After reviewing the veteran's claims 
folder, the Board, in October 2005, determined that 
additional processing of the claim should occur.  Hence, the 
claim was remanded to the RO via the Appeals Management 
Center (AMC).  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  The veteran had three periods of enlistment.  Said 
enlistments were from January 1974 to December 1975, from 
June 1977 to August 1978, and from August 1978 to September 
1980.  

2.  The appellant received an "other than honorable" (OTH) 
discharge for his third period of enlistment.  He received 
the OTH discharge instead of being courts-martialed for a 
felonious offense.  

3.  The veteran injured his right shoulder in September 1978.  
This injury occurred during his third period of service - the 
service that has been characterized as "other than 
honorable" service.  




CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
is a bar to VA benefits based on the periods of service 
between August 1978 to September 1980.  38 U.S.C.A. §§ 
101(2), 5103A, 5303 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.12, 3.13, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, for the 
reasons stated below, the Board finds that the appellant is 
not a veteran for compensation purposes as a matter of law.  
In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).   Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue now before the Board.  

The appellant had three periods of active duty service.  The 
first two periods of service have been characterized as being 
honorable.  The third period of service, that of August 1978 
to September 1980, was not characterized as honorable.  
Instead, he was given an administrative discharge and 
assigned an "Other Than Honorable" (OTH) character of 
discharge.  The veteran accepted the OTH discharge in lieu of 
being prosecuted at a courts-martial proceeding.  

The veteran has now come before the VA claiming that he 
injured his right shoulder while he was on active duty.  He 
has stated that the injury occurred during his second period 
of service, the period of service for which he received an 
honorable discharge.  A review of the available service 
medical records indicates that the veteran injured his 
shoulder in September 1978.  Upon experiencing said injury, 
he was treated at Hunter Army Air Field, Savannah, Georgia.  
He was diagnosed as suffering from a grade II A-C right 
shoulder injury.  He subsequently received treatment for this 
condition at Fort Stewart, Georgia, and the Erlangen Health 
Clinic (Ferris Barracks - US Army Kaserne, West Germany).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2006).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2006).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2006).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2006); see 
also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2006).  In Cropper v. Brown, 6 Vet. App. 450 
(1994), the Court held that § 5303(b) requires "that the 
insanity must be such that it legally excuses the acts of 
misconduct" and that "there must be a causal connection 
between the insanity and the misconduct" in order to 
demonstrate that a claimant's OTH discharge should not act as 
a bar to the grant of veterans' benefits.  Cropper, 6 Vet. 
App. at 453-54.

The appellant has expressed disagreement as to when he 
actually suffered his injury.  He has implied that that he 
injured his shoulder during his second term of enlistment.  
Unfortunately, despite what the veteran may claim, the 
service medical records do not support his assertions.  That 
is, the records show that he went in for treatment for his 
right shoulder in September of 1978.  The veteran was already 
a month and half into his third enlistment when the injury 
occurred.  

The veteran has also insinuated that he really should have 
not been administratively discharged from the service in 
1980.  A report of investigation from the US Army indicates 
that the veteran sold 3.87 grams of hashish to an undercover 
military policeman in May 1980.  The veteran's command, after 
it had been informed of the situation, decided to 
administratively discharge the veteran.  The command chose 
this avenue of action instead of having the veteran tried via 
courts-martial.  The record further reflects that the veteran 
voluntarily requested elimination from the service by 
administration action even if it meant receiving an OTH for 
his third period of enlistment.  Finally, an Army Discharge 
Review Board reviewed the veteran's case and determined that 
the actions taken by the veteran's command were proper and 
justified under the circumstances.  

Initially, the Board points out there is no claim or evidence 
the appellant was insane at the time of the offense in 
question that resulted in his OTH discharge.

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance. . . could not constitute a minor offense."

The Board finds that the appellant's action, that of selling 
hashish, could and would interfere with his job duties 
especially given the fact that the appellant had worked 
previously in a hospital and was a medical tech specialist.  
Such action, that of selling drugs, could and would interfere 
with his job duties which, in turn, would render the offense 
as "non-minor".  The appellant's actions, that of 
possession, selling, and transferring of hashish was a 
serious offense and was detrimental to good order and 
discipline.

Consequently, the Board finds that the appellant's misconduct 
is the type of offense that would interfere with his military 
duties, and indeed preclude his satisfactory performance of 
them.  Therefore, this offense cannot constitute mere minor 
offenses.  The appellant's action, that of possession and 
selling, was done on his own volition, and was thus willful.  
Moreover, as mentioned, there are no assertions or probative 
indications he was insane at the time he committed this 
unfortunate act.  See 38 C.F.R. § 3.12(b) (2006).

For these reasons, the Board concludes the appellant's period 
of active duty ended with an other than honorable discharge 
due to willful and persistent misconduct, and such period of 
service is dishonorable for VA purposes and is a bar to VA 
compensation benefits.  Consequently, the appellant has no 
legal entitlement to VA benefits based on disease or injury 
incurred between the dates of August 4, 1978, to September 
30, 1980, and his claim must be denied as a matter of law.  
38 C.F.R. § 3.12(d) (2006); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
instant case, the benefit of the doubt rule is not for 
application.




ORDER

The character of the appellant's discharge from service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, exclusive of health care under Chapter 17, Title 
38, United States Code, and thus, the appellant's claim is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


